232 S.W.3d 667 (2007)
James SIMMONS, Movant/Appellant,
v.
STATE of Missouri, Respondent.
No. ED 89110.
Missouri Court of Appeals, Eastern District, Division Four.
September 11, 2007.
Gwenda R. Robinson, District Defender, Office B, St. Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Dora A. Fichter; Assistant Attorney General, Jefferson City, MO, for respondent.
Before MARY K. HOFF, P.J., and SHERRI B. SULLIVAN, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
James Simmons appeals the motion court's denial, without an evidentiary hearing, of his Rule 29.15 motion for post-conviction relief.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. The judgment of the motion court is based on findings of fact and conclusions of law that are not clearly erroneous. Rule 84.16(b)(2); Rule 29.15(k). No error of law appears. An extended opinion would have no precedential value. The judgment is affirmed pursuant to Rule 84.16(b).
The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 84.16(b).